
	

113 SRES 432 IS: Recognizing the efforts of the National Park Service and others in restoring and repairing the Washington Monument.
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 432
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Whitehouse submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Recognizing the efforts of the National Park Service and others in restoring and repairing the
			 Washington Monument.
	
	
		Whereas the employees of the National Park Service work tirelessly to maintain the beauty of the 
			 401 national parks of the United States, revitalize communities, preserve
			 local history, celebrate local heritage, and create outdoor recreation for
			 children and families;Whereas the Washington Monument was built between 1848 and 1884 to commemorate George Washington,
			 the commander-in-chief of the Continental Army during the American
			 Revolutionary War and the first President of the United States;Whereas the Washington Monument is a symbol of unity and freedom in the United States and is the
			 distinguishing feature of the skyline in Washington, DC;Whereas the Washington Monument is admired by more than 25,000,000 individuals who visit The
			 National Mall each year;Whereas the Washington Monument was closed for over 2½ years for necessary repairs after
			 being damaged by an earthquake in 2011;Whereas engineers examined each of the 9,040 marble stones on the exterior of the Washington
			 Monument and many of the more than 10,000 granite stones on the interior
			 of the monument to ensure that the repair of the monument was sound and
			 complete;Whereas during the rehabilitation, the Washington Monument was covered with scaffolding, markedly
			 altering its appearance;Whereas although the Washington Monument was closed during rehabilitation, the 488 lights on the
			 scaffolding of the monument illuminated the night sky of the United States
			 capital and provided visitors and residents with a sight of unexpected
			 beauty; andWhereas the repair of the Washington Monument would not have been possible without the vision and
			 dedication of the National Park Service, contractors of the National Park
			 Service, and generous philanthropic support: Now, therefore, be it
		
	
		That the Senate—
			(1)pays tribute to the National Park Service, contractors of the National Park Service, and all
			 individuals who contributed to the restoration of the Washington Monument;
			 and(2)calls on the people of the United States to recognize the hard work of the National Park Service in
			 preserving the monuments of the United States.
			
